—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about May 16, 1997, which denied plaintiff’s motion for summary judgment dismissing defendants’ counterclaims, unanimously affirmed, without costs.
We agree with the IAS Court that the affidavit of defendants’ expert to the effect that plaintiff departed from accepted profes*253sional accounting standards raises issues of fact precluding summary dismissal of defendants’ counterclaims for accounting malpractice. The evaluation of defendants’ expert’s opinion is properly left for the finder of fact (see, e.g., Jackson v Young, 226 AD2d 230, 231, lv denied 88 NY2d 814). Nor is it clear, as a matter of law, that the counterclaims should be dismissed for lack of a causal nexus between plaintiffs negligence and defendants’ harm. Even if it were true, as plaintiff contends, that there were other proximate causes of defendants’ harm for which it was not responsible, that circumstance alone would not, in the present factual context, establish that plaintiffs negligence was not also a proximate cause of defendants’ harm (see, e.g., Mohammed v City of New York, 205 AD2d 415, 416). We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.